DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 17 May 2022.
Claims 1, 4, 9 and 12 have been amended.
Claims 2-3, 8 and 10-11 are cancelled.
Claims 21-25 are newly added.
Claims 1, 4-7, 9 and 12-25 are allowed.

Response to Arguments
The claims have been amended to address the objection(s)/rejection(s) presented in the prior Office Action. Accordingly, Examiner withdraws the corresponding objection(s)/rejection(s).

Allowable Subject Matter
Claims 1, 4-7, 9 and 12-25 are allowed.
Claims 1, 4-7, 9 and 12-25 are eligible due to the ordered combination of elements providing an unconventional use of merchant ID in payment network technology under Step 2B.
Claims 1, 4-7, 9 and 12-25 are found to be non-obvious over the cited prior art of reference. What follows is a discussion of the closest prior art:
Wiseman (US 2016/0260100 A1) as the closest art of reference discloses taking a merchant’s trust level into account wherein the merchant determines trust level using data the merchant uniquely owns. They also disclose providing various messages that can be used to indicate a level of trust for a transaction.
Monk (US 2015/0220929 A1) discloses assigning default levels of trust to an account ID and modifying that level of trust based on gained information about the customer.
Vasantham et al. (US 2014/0188726 A1) discloses using merchant purchase data to authenticate a negotiable instrument.
Winters et al. (US 2014/0304130 A1) discloses use of customer/business data and transaction records between sellers and buyers to support fraud analysis reporting.
Salmon et al. (US 2015/0287037 A1) discloses a merchant computing system as including a fraud risk module and processing fraud data before sending an authorization request message to an issuer computer.
Chrisholm et al. (US 2015/0012430 A1) discloses contents of transaction messages including fields such as “service decision”, “service score”, and “service reason code” in a  risk based decisioning service in order to communicate level of trust in the transaction and updating these data elements from merchants to determine risk of fraud or trustworthiness of the associated account.
Barta et al. (US 2017/0069003 A1) discloses merchants setting their own rules for their transactions.
Hu et al. (US 9,367,844 B1) discloses merchants calculating a merchant specific fraud score based on their data and sending that fraud score and an indication of acceptance of risk to the issuer with the issuer declining the payment based on the merchant specific fraud score.
Tomasofsky et al. (US 2016/0078444 A1) discloses that contents of an authentication message may include a risk determination section.
The closest foreign reference of record is Tomasofsky et al. (WO 2016/044310 A1) which discloses that contents of an authentication message may include a risk determination section.
The closes NPL examiner could find is Leung et al. (“On designing a flexible e-payment system with fraud detection capability”) which discloses fraud detection incorporating merchant ID.
The prior art does not disclose or teach in combination including separate merchant IDs in the transaction notification as the merchant ID when the trust level for the transaction varies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691